DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-3 of this application are patentably indistinct from claims 1-3 of Application No. 16/939,057. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller (US 2013/0341414), and further in view of O’Driscoll (US 20180048055 A1).
Regarding claim 1, Ziller discloses a device associated with a user for tracking comprising:
a capsule having a cavity (Fig. 1), the cavity of the capsule containing:
a printed circuit board having a first side and a second side (via printed circuit board 2, Para. 2 and 18; and Fig. 1),
a first transmitter configured to transmit unique identification data corresponding to the capsule for a first distance of less than 3ft, the first transmitter connected on the first side of the printed circuit board (via NFC module coupled to NFC antenna operating at 13.56 MHz known in the art to have communication range of less than 3ft, Para. 20 and 3-4),
a second transmitter configured to transmit the unique identification data corresponding to the capsule for a second distance greater than the first distance (via HF transceiver 11 coupled to HF antenna communicating at 315 MHz or 433 MHz known in the art to have range of up to 100 meters, Para. 22-23); 
the first transmitter spaced apart a predetermined distance and orientation relative to the second transmitter to enable operation at the respective first and second distances (via transceiver 11 and NFC 5, Fig. 1); and 
a battery for providing power to the first transmitter or the second transmitter (via battery 6, Para. 26).
Ziller fails to disclose the second transmitter is connected on the second side of the printed circuit board.
O’Driscoll teaches that the PCB of an electronic device can be configured to incorporate circuits on multiple sides of the PCB (the PCB 200 is a multi-layer PCB including three layers 200a-c as shown in FIG. 2A. Each layer 200a-c may include conductive traces, or other features etched into the surface, to incorporate the monitoring device's 100 electrical components. In some aspects, each layer 200a-c may include etched features on the surface of one or both sides of the respective layer. Although the layers 200a-c are shown in FIG. 1 as positioned against each other, in some aspects, the layers 200a-c may include space, insulation, or other material between each layer 200a-c. Although three layers 200a-c are shown, the PCB 200 may include any number of layers, including a single layer PCB, without departing from the scope of the present disclosure, Para. 27).
From the teachings of O’Driscoll, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller to include the second transmitter is connected on the second side of the printed circuit board as electrical components of a device can be configured on one side only, or both sides of a PCB to suit different obvious design needs.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll, and further in view of Wilson (US 2015/0342308).
Regarding claim 2, the combination of Ziller and O’Driscoll fails to disclose a first strap having a connection mechanism; a second strap having a connection mechanism configured to connect with the connection mechanism of the first strap; and a base disposed between the first strap and the second strap, wherein the capsule is removably connected with the base.
Wilson teaches a wristband with two straps (Fig. 1), having a first strap having a connection mechanism (via strap 14 including clasp 30, Para. 40, Fig. 1); a second strap having a connection mechanism configured to connect with the connection mechanism of the first strap (second strap 14 with holes, Fig. 1); and a base disposed between the first strap and the second strap (frame 18, Para. 36-37, Fig. 1-2), wherein a capsule is removably connected with the base (via electronic device 20, Fig. 2 and Para. 35-36).
From the teachings of Wilson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller and O’Driscoll to include a first strap having a connection mechanism; a second strap having a connection mechanism configured to connect with the connection mechanism of the first strap; and a base disposed between the first strap and the second strap, wherein the capsule is removably connected with the base in order to allow wearing of the device to prevent loss of the device and replacement of the strap in case of damage to the strap.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll, and further in view of Cromer (US 2008/0088412).
Regarding claim 3, the combination of Ziller and Finn fails to disclose the battery is configured to not provide power to the first transmitter or the second transmitter if the capsule has not moved within a predetermined amount of time.
Cromer teaches activating electronic components in a device only upon sensing motion to conserve power (Abstract and Para. 16).
From the teachings of Cromer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller and O’Driscoll to include the battery is configured to not provide power to the first transmitter or the second transmitter if the capsule has not moved within a predetermined amount of time in order to reduce power consumption, thereby prolong battery life.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll, and further in view of Sundaram (US 2018/0027384).
Regarding claim 21, the combination of Ziller and Finn fails to disclose wherein the second transmitter is configured with a beacon interval for transmission at every two seconds or greater interval.
Sundaram teaches a tag can be configured to have a beacon interval for transmission at every two seconds or greater interval (via a "beacon interval" at which respective identifier broadcasts a number of times per minute, Para. 85).
From the teachings of Sundaram, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller and O’Driscoll to include wherein the second transmitter is configured with a beacon interval for transmission at every two seconds or greater interval in order to provide a signal for tracking the user without excessive battery drain.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll, and further in view of Sundaram (US 2018/0027384) and Amann (US 2017/0041452).
Regarding claim 22, the combination of Ziller and O’Driscoll fails to disclose the second transmitter is an active transmitter configured to transmit a signal at a set beacon interval.
Sundaram teaches a tag can be configured to have an active transmitter for transmission at every two seconds or greater interval (via a "beacon interval" at which respective identifier broadcasts a number of times per minute, Para. 85).
From the teachings of Sundaram, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller and O’Driscoll to include the second transmitter is an active transmitter configured to transmit a signal at a set beacon interval in order to allow the identity of the device to be known.
The combination of Ziller, O’Driscoll and Sundaram fails to disclose the first transmitter is a passive transmitter that does not require battery power.
Amann teaches transmitters for NFC devices can be configured as passive (via electromagnetically energizing static (or passive) NFC location tags affixed to other parts in the manufacturing facility into communicating information stored on the NFC tags, Para. 90).
From the teachings of Amann, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller, O’Driscoll and Sundaram to include the first transmitter is a passive transmitter that does not require battery power in order to allow reading of the identifier even if the battery is drained.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll, Sundaram, Amann and further in view of Haartsen (US 5,940,765).
Regarding claim 23, the combination of Ziller, O’Driscoll, Sundaram and Amann fails to disclose wherein the set beacon interval comprises a set component time and a jitter component time, so that an actual interval between subsequent transmissions is the set component time plus or minus the jitter component time.
Haartsen teaches a beacon internal comprises a set component time and a jitter component time to prevent interference (via initiating transmission of subsequent radio beacons based on a function of the current beacon jitter value and the average period T between radio beacon transmissions, col. 13, lines 24-29 and Abstract).
From the teachings of Haartsen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller, O’Driscoll, Sundaram and Amann to include wherein the set beacon interval comprises a set component time and a jitter component time, so that an actual interval between subsequent transmissions is the set component time plus or minus the jitter component time in order to reduce the probability of interference with other beacon transmissions.
Claim 24, 25, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll, and further in view of Lau (US 10,614,408).
Regarding claims 24, 25, the combination of Ziller and O’Driscoll fails to disclose wherein the first transmitter is also a receiver; and an external transmission device configured to send a stimulus signal received by the first transmitter, wherein the second transmitter is configured to activate and send a transmission of the unique identification data upon receipt of the stimulus signal.
Lau teaches identification devices can be configured to be semi-passive including a transmitter configured to activate upon receipt of a stimulus signal from an external transmission device (via a semi-passive tag likewise has a battery, but may not be activated until it receives a signal from a reader, col. 15, lines 20-23).
From the teachings of Lau, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller and O’Driscoll to include wherein the first transmitter is also a receiver; and an external transmission device configured to send a stimulus signal received by the first transmitter, wherein the second transmitter is configured to activate and send a transmission of the unique identification data upon receipt of the stimulus signal in order to reduce power consumption by activating the second transmitter only upon reception of the stimulus signal.
Regarding claim 31, Ziller discloses wherein the first transmitter is not metal backed (via NFC antenna 14 on carrier film 8, Para. 23). 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll and Lau, and further in view of Dou (US 2007/0200773).
Regarding claim 26, Ziller, Lau and O’Driscoll fail to disclose the first transmitter and second transmitter are separated by a distance of 2.5 millimeters or more.
Dou teaches antennas on a device requires a clearance distance to operate properly (the second internal antenna 208 may be separated from the ground plane 310 by a clearance distance (C) that is no less than 5 mm (>5 mm), Para. 34).
From the teachings of Dou, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller, Lau and O’Driscoll to include the first transmitter and second transmitter are separated by a distance of 2.5 millimeters or more in order to make sure the antennas can operate properly without interference.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll and Lau, and further in view of Osterling (US 2018/0218613).
Regarding claim 27, Ziller discloses the first transmitter is a short range radio frequency transmitter (via NFC antenna, Para. 20 and 3), but fails to disclose the second transmitter is a longer range transmitter using Bluetooth Low Power protocols where no pairing of the second transmitter and a reader is required.
Osterling teaches a vehicle communication device can be configured to communicate with a vehicle identification device via Bluetooth Low power (Para. 43).
From the teachings of Osterling, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Ziller, O’Driscoll and Lau to include the second transmitter is a longer range using Bluetooth Low Power protocols where no pairing of the second transmitter and a reader is required in order to communicate with reduced power consumption.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll and Lau, and further in view of Burger (US 2003/0220876).
Regarding claim 28, Ziller, O’Driscoll and Lau fail to disclose the capsule is sealed for preventing water from entering the cavity.
Burger teaches sealing an electronic device in a housing to prevent water damage (Para. 121).
From the teachings of Burger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller, O’Driscoll and Lau to include the capsule is sealed for preventing water from entering the cavity in order to protect the device from damage.
Claim 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziller in view of O’Driscoll, Lau, and Burger, and further in view of Webb (US 2016/0037874).
Regarding claim 29, Ziller, O’Driscoll, Lau and Burger fails to disclose a wristband, wherein the capsule is configured to removably couple to the wristband.
Webb teaches electronic devices can be embedded and removable from a wristband (Para. 38-39).
From the teachings of Webb, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ziller, O’Driscoll, Lau and Burger to include a wristband, the capsule is configured to removably couple to the wristband in order to make the capsule easier to carry on a person.
Regarding claim 30, Webb teaches wherein the wristband comprises a band, a base removably coupled to the band, wherein the base is configured to position around the capsule and retain the capsule (via links 14 as a base for attachment, Para. 39).
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Applicant argues in the first paragraph of page 11 that Ziller does not teach or suggest a second transmitter that is spaced apart from the first. The examiner respectfully disagrees. Ziller clearly teaches two separate transmitters, a first transmitter (via NFC module coupled to NFC antenna operating at 13.56 MHz known in the art to have communication range of less than 3ft, Para. 20 and 3-4) and a second transmitter (HF transceiver 11 coupled to HF antenna communicating at 315 MHz or 433 MHz known in the art to have range of up to 100 meters, Para. 22-23).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689